     Case 1:20-cv-00811-UNA Document 1-4 Filed 06/16/20 Page 1 of 1 PageID #: 86
                                                                                                  Government
   Altaba
        ba Inc.                                                                                     Exhibit
   EIN:         8689
                8                                                                                _____________
                                                                                                       D

   Summary of Revised Claim Amounts - March 20, 2020

                Current Unpaid                           Current Balance
                 Liabilities and                          and Estimated
                  Unrefunded           Estimated          Additional Tax   Estimated      Total Claim
                   Credits [a]      Additional Tax [b]       [a] + [b]      Interest       Amount
   Income Tax
      2013          ($43,321,963)         $43,321,963                $0             $0               $0
      2014                     $0                  $0                $0             $0               $0
      2015                     $0                  $0                $0             $0               $0
      2016                     $0       $137,470,755       $137,470,755    $22,963,513     $160,434,268
      2017                     $0       $511,829,584       $511,829,584    $61,841,450     $573,671,034
      2018                     $0       $887,447,883       $887,447,883    $56,000,199     $943,448,082
      2019       ($8,767,000,000)      $9,223,929,252      $456,929,252     $4,138,199     $461,067,451
      2020                     $0       $268,674,887       $268,674,887             $0     $268,674,887
      2021                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2022                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2023                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2024                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2025                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2026                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2027                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2028                     $0         $42,294,000       $42,294,000             $0      $42,294,000
      2029                     $0         $42,294,000       $42,294,000             $0      $42,294,000
       Total Income Tax Claim                                                            $2,787,941,723

   Employment Tax
      2013         ($5,977,612)            $4,223,556       ($1,754,056)            $0     ($1,754,056)
      2014         ($6,545,351)            $6,478,890          ($66,461)            $0        ($66,461)
      2015                  $0            $18,056,462       $18,056,462     $4,018,716     $22,075,178
      2016                  $0            $16,748,503       $16,748,503     $2,956,866     $19,705,369
      2017             ($3,593)            $5,880,864        $5,877,271      $766,482       $6,643,753
      2018                  $0                     $0                $0             $0              $0
      2019                  $0             $2,986,927        $2,986,927        $58,089      $3,045,016
      2020         ($2,190,636)            $4,433,828        $2,243,192             $0      $2,243,192
      2021                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2022                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2023                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2024                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2025                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2026                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2027                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2028                  $0             $4,433,828        $4,433,828             $0      $4,433,828
      2029                  $0             $4,433,828        $4,433,828             $0      $4,433,828
    Total Employment Tax Claim                                                             $91,796,439

      Total Income Tax and Exmployment Tax Claim                                         $2,879,738,162


Claim Summary
Page 1 of 72
